Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
Applicant provides no response to the requirement for information.  Therefore, the requirement for information is maintained below.  Applicant did file an IDS with the 2 references on the 892, cited by the Examiner, but providing a copy of an Examiner’s 892 is not a proper response to a requirement for information.  The Examiner finds it highly improbable that the only pieces of prior art relied upon by Applicant in developing the invention were coincidentally the 2 pieces of prior art cited by the Examiner.  It is suggested that Applicant provide a full list in response to a requirement for information such as that provided below and previously.  
Applicant fails to provide any response to the previous IDS objection, which is maintained below.  
Applicant copies in large portions of the claims, explains a small portion of the instant application, and alleges “The reference of Smith does not teach the Claims as amended herein.  The present Application includes features not disclosed by Smith, where Smith teaches a broad system of allowing and blocking communication based on received communications.”  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The reference of Smith does not teach the Claims as amended herein.  The present Application includes features not disclosed by Smith, where Smith teaches a broad system of allowing and blocking communication based on received communications) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  No response can be provided to such a broad allegation, however, here is a copy of the current rejection of claim 1, which fully explains how Smith discloses the claim:
Regarding Claim 1,
Smith discloses a non-transitory computer readable storage medium having computer readable code stored thereon for programming a microsegmentation system to perform steps of:
Monitoring network communications of a network (Exemplary Citations: for example, Abstract, Paragraphs 12-28, 30-60, 62-77, and associated figures; this extremely broad limitation is met by any of the devices and components within Smith generating any metadata, policies, links, associations, logs, determinations, etc., based on any received communications, allowing/blocking, determinations to allow/block, creation of policies, modification of policies, etc., as examples);
Generating a network communication model that labels the network communications (Exemplary Citations: for example, Abstract, Paragraphs 12-28, 30-60, 62-77, and associated figures; as above, for example);
Generating policies based on the network communication model, wherein the policies specify which applications are authorized to communicate with one another, and wherein the policies are updated based on ongoing network monitoring (Exemplary Citations: for example, Abstract, Paragraphs 12-28, 30-60, 62-77, and associated figures; as above, for example, as well as updating policies by expiration, changes, allowing, denying, etc., as examples);
Providing corresponding policies to a plurality of systems in the network, wherein each system utilizes the corresponding policies to allow or block communications (Exemplary Citations: for example, Abstract, Paragraphs 12-28, 30-60, 62-77, and associated figures; as above, for example);
Responsive to one or more unauthorized communications being needed, performing two factor authorization to determine if an exception is acceptable (Exemplary Citations: for example, Abstract, Paragraphs 18-28, 30-60, 63-66, 76, 77, and associated figures; this two factor authorization may be both a source and destination LSA authorizing the communications, PME and LSA, LSA and reconciliation engine, or even portions of these (e.g., source LSA allowing communications based on the source application and destination application), PME determining that communications should be authorized based on communications from source and destination LSAs, or the like, as examples); and
Responsive to the two factor authorization, providing temporary policies for the exception to allow the one or more unauthorized communications for a period of time (Exemplary Citations: for example, Abstract, Paragraphs 18-28, 30-60, 63-66, 76, 77, and associated figures; policies are only current for a particular time period, allowing for temporary communications until the reconciliation engine tells the LSA(s) to terminate communications, updating a policy for an indefinite time period, or the like, as examples).  
Therefore, Smith discloses the entirety of claim 1.  
Applicant then alleges “Additionally, Smith does not teach performing a two-factor authentication to provide temporary unauthorized communications with temporary policies, where the unauthorized communications may be necessary.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., performing a two-factor authentication to provide temporary unauthorized communications with temporary policies, where the unauthorized communications may be necessary) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  No two-factor authentication is present in claim 1.  Claim 1 does have two-factor authorization, however, authorization is very different from authentication.  Smith discloses responsive to one or more unauthorized communications being needed, performing two factor authorization to determine if an exception is acceptable in Smith’s disclosure of both a source and destination LSA authorizing the communications, PME and LSA, LSA and reconciliation engine, or even portions of these (e.g., source LSA allowing communications based on the source application and destination application), PME determining that communications should be authorized based on communications from source and destination LSAs, or the like, as examples.  Furthermore, Smith discloses responsive to the two factor authorization, providing temporary policies for the exception to allow the one or more unauthorized communications for a period of time in Smith’s disclosure of policies are only current for a particular time period, allowing for temporary communications until the reconciliation engine tells the LSA(s) to terminate communications, updating a policy for an indefinite time period, or the like, as examples.  This was previously described and Applicant has provided no argument there against.  Thus, such stands as fact and clearly describes how Smith discloses the argued subject matter.  

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.  
Since one of the inventors has a piece of prior art that is being used as a 102 rejection for the majority of the claims that was not disclosed by Applicant, the Examiner hereby requests that Applicant provides citations and documents that were both written by the inventors/applicants and used by the inventors/applicants in developing the instant application’s invention(s).  
In response to this requirement, please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of the application and claims.  
In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing the claimed invention.  For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.  
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  
For example, paragraph 0019 of the specification incorporates a reference that is on no IDS.  

Claim Interpretation
The claims include subject matter that has no patentable weight.  For example, if unauthorized communications are never needed, the second limitation will never occur, and then the third limitation will never occur either (as well as if the two factor authorization fails).  Moreover, the claims include intended use, such as “wherein the policies are updated based on ongoing network monitoring”, however, this updating is never performed as an actual claim step.  Furthermore, the claims attempt to define subject matter that occurs outside of the claims, such as “wherein each system utilizes the corresponding policies to allow or block communications”, which is not actually a step in claim 1 and provides no limitation on the medium thereof.  All independent claims have similar issues and are rejected for the same reasons.  All dependent claims are rejected at least based on their dependencies.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a model, policies, providing policies, and performing two-factor authorization. This judicial exception is not integrated into a practical application because this could all be done by a human using a pencil and paper.  No additional elements are present other than a generic non-transitory computer-readable storage medium in claim 1, which is a generic computer component that acts in a generic fashion (e.g., by having code stored thereon).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the non-transitory computer-readable storage medium only stores information, which is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Smith (U.S. Patent Application Publication 2018/0234460).
Regarding Claim 1,
Smith discloses a non-transitory computer readable storage medium having computer readable code stored thereon for programming a microsegmentation system to perform steps of:
Monitoring network communications of a network (Exemplary Citations: for example, Abstract, Paragraphs 12-28, 30-60, 62-77, and associated figures; this extremely broad limitation is met by any of the devices and components within Smith generating any metadata, policies, links, associations, logs, determinations, etc., based on any received communications, allowing/blocking, determinations to allow/block, creation of policies, modification of policies, etc., as examples);
Generating a network communication model that labels the network communications (Exemplary Citations: for example, Abstract, Paragraphs 12-28, 30-60, 62-77, and associated figures; as above, for example);
Generating policies based on the network communication model, wherein the policies specify which applications are authorized to communicate with one another, and wherein the policies are updated based on ongoing network monitoring (Exemplary Citations: for example, Abstract, Paragraphs 12-28, 30-60, 62-77, and associated figures; as above, for example, as well as updating policies by expiration, changes, allowing, denying, etc., as examples);
Providing corresponding policies to a plurality of systems in the network, wherein each system utilizes the corresponding policies to allow or block communications (Exemplary Citations: for example, Abstract, Paragraphs 12-28, 30-60, 62-77, and associated figures; as above, for example);
Responsive to one or more unauthorized communications being needed, performing two factor authorization to determine if an exception is acceptable (Exemplary Citations: for example, Abstract, Paragraphs 18-28, 30-60, 63-66, 76, 77, and associated figures; this two factor authorization may be both a source and destination LSA authorizing the communications, PME and LSA, LSA and reconciliation engine, or even portions of these (e.g., source LSA allowing communications based on the source application and destination application), PME determining that communications should be authorized based on communications from source and destination LSAs, or the like, as examples); and
Responsive to the two factor authorization, providing temporary policies for the exception to allow the one or more unauthorized communications for a period of time (Exemplary Citations: for example, Abstract, Paragraphs 18-28, 30-60, 63-66, 76, 77, and associated figures; policies are only current for a particular time period, allowing for temporary communications until the reconciliation engine tells the LSA(s) to terminate communications, updating a policy for an indefinite time period, or the like, as examples).  
Regarding Claim 9,
Claim 9 is a method claim that corresponds to medium claim 1 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a system claim that corresponds to medium claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Smith discloses subsequent to expiration of the period of time, the temporary policies provided for the exception revert back such that the one or more unauthorized communications are blocked (Exemplary Citations: for example, Abstract, Paragraphs 21-28, 31, 37, 38, 41, 43-45, 48, 49, 51, 53-55, 67, 76, and associated figures; policies are updated periodically, thereby resulting in a time period after which different policy rules may be in place, including those disallowing communications that were allowed before, current policies only being valid for a particular time period, waiting for a certain time period for a response from reconciliation engine and then terminating communications that were allowed during that time period, etc., as examples).  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to medium claim 2 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a system claim that corresponds to medium claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Smith discloses that the one or more unauthorized communications are between a source application and a destination application (Exemplary Citations: for example, Abstract, Paragraphs 18-28, 30-60, 63-66, 76, 77, and associated figures).  
Regarding Claim 11,
Claim 11 is a method claim that corresponds to medium claim 3 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a system claim that corresponds to medium claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Smith discloses that the one or more unauthorized communications are between a plurality of applications (Exemplary Citations: for example, Abstract, Paragraphs 18-28, 30-60, 63-66, 76, 77, and associated figures).  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to medium claim 4 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a system claim that corresponds to medium claim 4 and is rejected for the same reasons.  
Regarding Claim 6,
Smith discloses that the one or more unauthorized communications are predetermined based on any of update, upkeep, repairs, and maintenance (Exemplary Citations: for example, Abstract, Paragraphs 18-28, 30-60, 63-66, 76, 77, and associated figures; policies being updated, constant determinations as to whether communications are authorized, and the like, as described above, fit within being based on at least one of update, upkeep, repairs, and maintenance, for example).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to medium claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Smith discloses that the one or more unauthorized communications are automatically detected by the microsegmentation system as unusual communication activity (Exemplary Citations: for example, Abstract, Paragraphs 18-28, 30-60, 63-66, 76, 77, and associated figures; unusual may be if no policy exists, if pessimistic mode is set, or the like, as examples).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to medium claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Smith discloses that the one or more unauthorized communications include an application that is unauthorized (Exemplary Citations: for example, Abstract, Paragraphs 7, 12-28, 30-60, 62-77, and associated figures; imposter application, unauthorized application, application that is not authorized to communicate with another specific application, or the like, as examples).  
Regarding Claim 16,
Claim 16 is a method claim that corresponds to medium claim 8 and is rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Yin (U.S. Patent Application Publication 2015/0372977).
Regarding Claim 5,
Smith discloses that the two factor authorization includes approval via an interface for the microsegmentation system and a secondary communication channel for verification (Exemplary Citations: for example, Abstract, Paragraphs 18-28, 30-60, 63-66, 76, 77, and associated figures);
But does not explicitly disclose that the interface is a user interface.  
Yin, however, discloses that the two factor authorization includes approval via a user interface for the microsegmentation system and a secondary communication channel for verification (Exemplary Citations: Figures 2, 3, 5-10, and associated written description; user interface that an administrator can use to allow, block, temporarily allow/block, change policies, etc., as well as communication paths between admin machine and firewall, firewall and other devices, etc., as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the policy management techniques of Yin into the policy enforcement system of Smith in order to allow administrators to set policies manually, to allow for overriding of previous policies when determined to be necessary by administrators, to provide for both automatic and manual authorization determinations, and/or to increase security in the system.  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to medium claim 5 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432